Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 1 of 257




                                                           P-APP001705
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 2 of 257




                                                           P-APP001706
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 3 of 257




                                                           P-APP001707
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 4 of 257




                                                           P-APP001708
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 5 of 257




                                                           P-APP001709
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 6 of 257




                                                           P-APP001710
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 7 of 257




                                                           P-APP001711
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 8 of 257




                                                           P-APP001712
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 9 of 257




                                                           P-APP001713
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 10 of 257




                                                           P-APP001714
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 11 of 257




                                                           P-APP001715
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 12 of 257




                                                           P-APP001716
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 13 of 257




                                                           P-APP001717
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 14 of 257




                                                           P-APP001718
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 15 of 257




                                                           P-APP001719
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 16 of 257




                                                           P-APP001720
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 17 of 257




                                                           P-APP001721
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 18 of 257




                                                           P-APP001722
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 19 of 257




                                                           P-APP001723
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 20 of 257




                                                           P-APP001724
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 21 of 257




                                                           P-APP001725
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 22 of 257




                                                           P-APP001726
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 23 of 257




                                                           P-APP001727
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 24 of 257




                                                           P-APP001728
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 25 of 257




                                                           P-APP001729
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 26 of 257




                                                           P-APP001730
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 27 of 257




                                                           P-APP001731
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 28 of 257




                                                           P-APP001732
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 29 of 257




                                                           P-APP001733
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 30 of 257




                                                           P-APP001734
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 31 of 257




                                                           P-APP001735
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 32 of 257




                                                           P-APP001736
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 33 of 257




                                                           P-APP001737
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 34 of 257




                                                           P-APP001738
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 35 of 257




                                                           P-APP001739
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 36 of 257




                                                           P-APP001740
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 37 of 257




                                                           P-APP001741
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 38 of 257




                                                           P-APP001742
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 39 of 257




                                                           P-APP001743
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 40 of 257




                                                           P-APP001744
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 41 of 257




                                                           P-APP001745
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 42 of 257




                                                           P-APP001746
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 43 of 257




                                                           P-APP001747
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 44 of 257




                                                           P-APP001748
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 45 of 257




                                                           P-APP001749
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 46 of 257




                                                           P-APP001750
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 47 of 257




                                                           P-APP001751
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 48 of 257




                                                           P-APP001752
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 49 of 257




                                                           P-APP001753
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 50 of 257




                                                           P-APP001754
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 51 of 257




                                                           P-APP001755
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 52 of 257




                                                           P-APP001756
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 53 of 257




                                                           P-APP001757
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 54 of 257




                                                           P-APP001758
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 55 of 257




                                                           P-APP001759
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 56 of 257




                                                           P-APP001760
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 57 of 257




                                                           P-APP001761
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 58 of 257




                                                           P-APP001762
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 59 of 257




                                                           P-APP001763
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 60 of 257




                                                           P-APP001764
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 61 of 257




                                                           P-APP001765
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 62 of 257




                                                           P-APP001766
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 63 of 257




                                                           P-APP001767
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 64 of 257




                                                           P-APP001768
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 65 of 257




                                                           P-APP001769
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 66 of 257




                                                           P-APP001770
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 67 of 257




                                                           P-APP001771
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 68 of 257




                                                           P-APP001772
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 69 of 257




                                                           P-APP001773
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 70 of 257




                                                           P-APP001774
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 71 of 257




                                                           P-APP001775
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 72 of 257




                                                           P-APP001776
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 73 of 257




                                                           P-APP001777
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 74 of 257




                                                           P-APP001778
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 75 of 257




                                                           P-APP001779
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 76 of 257




                                                           P-APP001780
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 77 of 257




                                                           P-APP001781
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 78 of 257




                                                           P-APP001782
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 79 of 257




                                                           P-APP001783
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 80 of 257




                                                           P-APP001784
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 81 of 257




                                                           P-APP001785
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 82 of 257




                                                           P-APP001786
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 83 of 257




                                                           P-APP001787
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 84 of 257




                                                           P-APP001788
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 85 of 257




                                                           P-APP001789
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 86 of 257




                                                           P-APP001790
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 87 of 257




                                                           P-APP001791
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 88 of 257




                                                           P-APP001792
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 89 of 257




                                                           P-APP001793
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 90 of 257




                                                           P-APP001794
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 91 of 257




                                                           P-APP001795
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 92 of 257




                                                           P-APP001796
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 93 of 257




                                                           P-APP001797
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 94 of 257




                                                           P-APP001798
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 95 of 257




                                                           P-APP001799
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 96 of 257




                                                           P-APP001800
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 97 of 257




                                                           P-APP001801
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 98 of 257




                                                           P-APP001802
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 99 of 257




                                                           P-APP001803
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 100 of 257




                                                            P-APP001804
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 101 of 257




                                                            P-APP001805
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 102 of 257




                                                            P-APP001806
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 103 of 257




                                                            P-APP001807
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 104 of 257




                                                            P-APP001808
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 105 of 257




                                                            P-APP001809
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 106 of 257




                                                            P-APP001810
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 107 of 257




                                                            P-APP001811
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 108 of 257




                                                            P-APP001812
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 109 of 257




                                                            P-APP001813
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 110 of 257




                                                            P-APP001814
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 111 of 257




                                                            P-APP001815
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 112 of 257




                                                            P-APP001816
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 113 of 257




                                                            P-APP001817
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 114 of 257




                                                            P-APP001818
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 115 of 257




                                                            P-APP001819
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 116 of 257




                                                            P-APP001820
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 117 of 257




                                                            P-APP001821
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 118 of 257




                                                            P-APP001822
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 119 of 257




                                                            P-APP001823
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 120 of 257




                                                            P-APP001824
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 121 of 257




                                                            P-APP001825
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 122 of 257




                                                            P-APP001826
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 123 of 257




                                                            P-APP001827
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 124 of 257




                                                            P-APP001828
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 125 of 257




                                                            P-APP001829
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 126 of 257




                                                            P-APP001830
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 127 of 257




                                                            P-APP001831
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 128 of 257




                                                            P-APP001832
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 129 of 257




                                                            P-APP001833
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 130 of 257




                                                            P-APP001834
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 131 of 257




                                                            P-APP001835
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 132 of 257




                                                            P-APP001836
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 133 of 257




                                                            P-APP001837
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 134 of 257




                                                            P-APP001838
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 135 of 257




                                                            P-APP001839
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 136 of 257




                                                            P-APP001840
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 137 of 257




                                                            P-APP001841
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 138 of 257




                                                            P-APP001842
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 139 of 257




                                                            P-APP001843
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 140 of 257




                                                            P-APP001844
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 141 of 257




                                                            P-APP001845
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 142 of 257




                                                            P-APP001846
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 143 of 257




                                                            P-APP001847
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 144 of 257




                                                            P-APP001848
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 145 of 257




                                                            P-APP001849
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 146 of 257




                                                            P-APP001850
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 147 of 257




                                                            P-APP001851
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 148 of 257




                                                            P-APP001852
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 149 of 257




                                                            P-APP001853
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 150 of 257




                                                            P-APP001854
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 151 of 257




                                                            P-APP001855
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 152 of 257




                                                            P-APP001856
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 153 of 257




                                                            P-APP001857
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 154 of 257




                                                            P-APP001858
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 155 of 257




                                                            P-APP001859
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 156 of 257




                                                            P-APP001860
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 157 of 257




                                                            P-APP001861
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 158 of 257




                                                            P-APP001862
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 159 of 257




                                                            P-APP001863
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 160 of 257




                                                            P-APP001864
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 161 of 257




                                                            P-APP001865
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 162 of 257




                                                            P-APP001866
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 163 of 257




                                                            P-APP001867
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 164 of 257




                                                            P-APP001868
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 165 of 257




                                                            P-APP001869
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 166 of 257




                                                            P-APP001870
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 167 of 257




                                                            P-APP001871
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 168 of 257




                                                            P-APP001872
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 169 of 257




                                                            P-APP001873
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 170 of 257




                                                            P-APP001874
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 171 of 257




                                                            P-APP001875
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 172 of 257




                                                            P-APP001876
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 173 of 257




                                                            P-APP001877
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 174 of 257




                                                            P-APP001878
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 175 of 257




                                                            P-APP001879
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 176 of 257




                                                            P-APP001880
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 177 of 257




                                                            P-APP001881
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 178 of 257




                                                            P-APP001882
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 179 of 257




                                                            P-APP001883
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 180 of 257




                                                            P-APP001884
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 181 of 257




                                                            P-APP001885
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 182 of 257




                                                            P-APP001886
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 183 of 257




                                                            P-APP001887
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 184 of 257




                                                            P-APP001888
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 185 of 257




                                                            P-APP001889
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 186 of 257




                                                            P-APP001890
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 187 of 257




                                                            P-APP001891
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 188 of 257




                                                            P-APP001892
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 189 of 257




                                                            P-APP001893
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 190 of 257




                                                            P-APP001894
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 191 of 257




                                                            P-APP001895
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 192 of 257




                                                            P-APP001896
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 193 of 257




                                                            P-APP001897
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 194 of 257




                                                            P-APP001898
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 195 of 257




                                                            P-APP001899
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 196 of 257




                                                            P-APP001900
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 197 of 257




                                                            P-APP001901
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 198 of 257




                                                            P-APP001902
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 199 of 257




                                                            P-APP001903
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 200 of 257




                                                            P-APP001904
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 201 of 257




                                                            P-APP001905
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 202 of 257




                                                            P-APP001906
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 203 of 257




                                                            P-APP001907
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 204 of 257




                                                            P-APP001908
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 205 of 257




                                                            P-APP001909
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 206 of 257




                                                            P-APP001910
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 207 of 257




                                                            P-APP001911
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 208 of 257




                                                            P-APP001912
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 209 of 257




                                                            P-APP001913
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 210 of 257




                                                            P-APP001914
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 211 of 257




                                                            P-APP001915
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 212 of 257




                                                            P-APP001916
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 213 of 257




                                                            P-APP001917
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 214 of 257




                                                            P-APP001918
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 215 of 257




                                                            P-APP001919
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 216 of 257




                                                            P-APP001920
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 217 of 257




                                                            P-APP001921
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 218 of 257




                                                            P-APP001922
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 219 of 257




                                                            P-APP001923
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 220 of 257




                                                            P-APP001924
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 221 of 257




                                                            P-APP001925
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 222 of 257




                                                            P-APP001926
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 223 of 257




                                                            P-APP001927
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 224 of 257




                                                            P-APP001928
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 225 of 257




                                                            P-APP001929
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 226 of 257




                                                            P-APP001930
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 227 of 257




                                                            P-APP001931
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 228 of 257




                                                            P-APP001932
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 229 of 257




                                                            P-APP001933
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 230 of 257




                                                            P-APP001934
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 231 of 257




                                                            P-APP001935
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 232 of 257




                                                            P-APP001936
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 233 of 257




                                                            P-APP001937
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 234 of 257




                                                            P-APP001938
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 235 of 257




                                                            P-APP001939
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 236 of 257




                                                            P-APP001940
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 237 of 257




                                                            P-APP001941
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 238 of 257




                                                            P-APP001942
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 239 of 257




                                                            P-APP001943
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 240 of 257




                                                            P-APP001944
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 241 of 257




                                                            P-APP001945
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 242 of 257




                                                            P-APP001946
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 243 of 257




                                                            P-APP001947
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 244 of 257




                                                            P-APP001948
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 245 of 257




                                                            P-APP001949
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 246 of 257




                                                            P-APP001950
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 247 of 257




                                                            P-APP001951
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 248 of 257




                                                            P-APP001952
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 249 of 257




                                                            P-APP001953
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 250 of 257




                                                            P-APP001954
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 251 of 257




                                                            P-APP001955
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 252 of 257




                                                            P-APP001956
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 253 of 257




                                                            P-APP001957
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 254 of 257




                                                            P-APP001958
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 255 of 257




                                                            P-APP001959
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 256 of 257




                                                            P-APP001960
Case 1:20-cv-08042-PKC Document 46-9 Filed 07/01/20 Page 257 of 257




                                                            P-APP001961
